 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 1 of 8 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 MARIE LESISKO,

        Plaintiff,

 -vs-                                        CASE NO.:
                                             JURY TRIAL DEMANDED
 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

        Defendant.
                                  /


               COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Marie Lesisko (hereinafter “Plaintiff”), by and through the

undersigned counsel, sues Defendant, Experian Information Solutions, Inc.

(hereinafter “Experian”), and in support thereof respectfully alleges violations of the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                         PRELIMINARY STATEMENT

   1.    This is an action for actual damages, statutory damages, punitive damages,

costs, and attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq. (“FCRA”).

   2.    Today in America there are three major consumer reporting agencies,

Equifax Information Services, LLC, Trans Union LLC, and Experian Information

Solutions, Inc.
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 2 of 8 PageID 2




   3.   Consumer reporting agencies that create consumer reports, like Equifax

Information Services, LLC, Trans Union LLC, and Experian Information Solutions,

Inc. are charged with using reasonable procedures designed to ensure the maximum

possible accuracy of the information they report.

   4. The Consumer Financial Protection Bureau has noted, “experience indicates

that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot.

Bureau, Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14,

March 2, 2017).

                                  JURISDICTION

   5.   The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28

U.S.C. § 1331.

   6.   Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1).

   7.   Venue is proper in this District as Plaintiff is a resident in this District, and

the Defendant transacts business within this District.

   8.   The Plaintiff is a natural person and resident of the State of Florida, residing

in Hillsborough County, Florida.

   9.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

   10. Experian is a corporation headquartered in the State of California,

authorized to do business in the State of Florida through its registered agent, CT
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 3 of 8 PageID 3




Corporation System, located at 1200 South Pine Island Road, Plantation, Florida,

33324.

   11. Experian is a “consumer reporting agency,” as defined in 15 USC § 1681(f).

   12. Experian is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

   13. Experian disburses such consumer reports to third parties under contract for

monetary compensation.

                          FACTUAL ALLEGATIONS

   14. In the beginning of 2021, Plaintiff was required to obtain a credit report for

approval of housing.

   15. When Plaintiff reviewed her consumer report prepared by Experian, she saw

that there were 22 accounts showing on her credit report which did not belong to her

from AMEX/DSNB, Bank of America, ADS/Commenity/Old Pueblo, Discover

Financial Services, Exxon Mobile/ CBNA, Americredit, JPMCB, Macys/DSNB,

Mohela (x2), Navient, Ocwen Loan Servicing (x2), Quicken Loans (x4),

SYNCB/JCPenny, TD Bank/ Target Credit, US Dept. of Ed/ GLELSI, and

Volkswagen Credit, Inc. (x2).

   16. Plaintiff has not utilized any type of credit account since the 1990’s.
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 4 of 8 PageID 4




   17. Many of these were mortgage accounts, which made Plaintiff concerned that

she would not be able to be approved for housing.

   18. Plaintiff also noticed that Experian was reporting her as living in Miami,

Florida.

   19. Plaintiff has never been to nor lived in Miami, Florida.

   20. Plaintiff’s consumer report is showing several previous addresses to which

Plaintiff has no affiliation.

   21. Plaintiff’s consumer report is reporting multiple phone numbers to which

Plaintiff has no affiliation.

   22. Plaintiff’s consumer report is reporting former or current employers as

Duane Morris, LLP, Scharlin Lanzette, et al., and Holland Knight.

   23. Plaintiff has never worked for nor with any of those companies, nor has she

ever worked in the legal field.

   24. Plaintiff’s consumer report is reporting a large number of inquiries that were

not approved by Plaintiff.

   25. Plaintiff’s report is reporting name variations as Marlene James, Marlene C.

James, Marlene Menendez, Marlene Cordovis, and Marlene C. Melendez.

   26. Plaintiff has never been known by nor used any name other than Marie

Lesisko.
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 5 of 8 PageID 5




   27. Plaintiff’s consumer report lists a spouse or co-applicant by the name of

Ricardo.

   28. Plaintiff has never been married to nor knows anyone by the name of

Ricardo.

   29. Plaintiff’s investigation revealed that the information of a woman named

Marlene James of Miami, Florida was reporting on her credit report.

   30. Plaintiff has never had dealings with AMEX/DSNB, Bank of America,

ADS/Commenity/Old Pueblo, Discover Financial Services, Exxon Mobile/ CBNA,

Americredit, JPMCB, Macys/DSNB, Mohela, Navient, Ocwen Loan Servicing,

Quicken Loans, SYNCB/JCPenny, TD Bank/ Target Credit, US Dept. of Ed/

GLELSI, and Volkswagen Credit, Inc.

   31. Experian is reporting that Plaintiff is the owner of the accounts in the name

of Marlene James.

   32. In or about February of 2021 Plaintiff began disputing these accounts with

the Federal Trade Commission.

   33. In or about March of 2021, Plaintiff wrote a dispute letter to Experian,

notifying them that they have mixed her file with that of Marlene James.

   34. In the aforementioned letter, Plaintiff explained in upmost detail that the

accounts and personal information did not belong to her.
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 6 of 8 PageID 6




   35. Plaintiff provided a photo of her Florida driver’s license, social security

card, and a bill to Experian for proof of identity.

   36. Experian failed to ensure that the information reporting was accurate and

belonging to Plaintiff.

   37. Upon information and belief, Experian did not acknowledge the dispute

letters sent by Plaintiff and failed to conduct any investigation into the accounts and

information disputed.

   38. To date, Experian continues to report the inaccurate accounts and

information on Plaintiff’s credit report.

   39. As a result of the inaccurate reporting, Plaintiff has suffered damages,

including, but not limited to:

            i.   Monies lost by attempting to fix her credit;

           ii.   Loss of time;

          iii.   Deteriorating health;

          iv.    Mental anguish, stress, aggravation, and other related impairments

                 to the enjoyment of life.

   40. All conditions precedent to the filing of this action have occurred.
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 7 of 8 PageID 7




                                    COUNT I
                 Violation of the FCRA § 1681e(b) by Defendant,
                      Experian Information Solutions, Inc.

   41. Plaintiff restates and incorporates her allegations in paragraphs one (1)

through forty (40), including subparts, as if fully set forth herein.

   42. Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum accuracy in the preparation of Plaintiff’s

credit reports and credit files it published and maintained concerning Plaintiff.

   43. As a result of Experian’s violations of 15 U.S.C. § 1681e(b) Plaintiff

suffered actual damages, including but not limited to: misrepresentation, damage to

reputation, deteriorating health and other mental and emotional distress.

   44. Experian’s violations were willful, rendering it individually liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n.

   45. In the alternative, Experian was negligent, entitling Plaintiff to recovery

under 15 U.S.C. § 1681o.

   46. Plaintiff is entitled to recover actual damages, punitive damages, costs, and

attorney’s fees from Experian in an amount to be determined by the Court pursuant

to 15 U.S.C. §§ 1681n and 1681o.

        WHEREFORE, Plaintiff demands a trial by jury, judgment and

compensatory      and    punitive    damages     against    Defendant,   EXPERIAN
 Case 8:21-cv-01121-WFJ-JSS Document 1 Filed 05/10/21 Page 8 of 8 PageID 8




INFORMATION SOLUTIONS, INC., for statutory damages, punitive damages,

actual damages, costs, interest, attorneys’ fees, enjoinder from further violations of

these parts and any other such relief the Court may deem just and proper.



                                 Respectfully submitted,

                                           /s/ Jason R. Derry
                                           Jason R. Derry
                                           Florida Bar No.: 0036970
                                           Morgan & Morgan, Tampa, P.A.
                                           One Tampa City Center
                                           201 North Franklin Street, 7th Floor
                                           Tampa, FL 33602
                                           Telephone: (813) 223-5505
                                           Facsimile: (813) 257-0577
                                           jderry@ForThePeople.com
                                           jkneeland@ForThePeople.com
                                           eshillinglaw@ForThePeople.com
                                           smcgee@ForThePeople.com
                                           Attorney for Plaintiff
